United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1427
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Dajuan Sharron

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                           Submitted: November 20, 2020
                              Filed: January 21, 2021
                                   ____________

Before BENTON, ERICKSON, and GRASZ, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

      Dajuan Sharron was convicted by a jury of robbing an individual of personal
property belonging to the United States, in violation of 18 U.S.C. § 2112. The district
court1 sentenced Sharron to a term of 96 months’ imprisonment to be followed by
three years of supervision and ordered restitution in the amount of $1,500. Sharron
appeals, contending the court erred when it refused to instruct the jury on duress or
coercion and/or voluntariness and when it limited his ability to present his theory of
defense during closing argument. We affirm.

I.    BACKGROUND

      In May 2018, a special agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”) began working with a confidential informant (“CI”) to
purchase firearms and narcotics in Omaha, Nebraska, from individuals within a gang.
On August 7, 2018, the CI arranged to purchase three firearms from Kan Tap (“Tap”)
and Loing Yar (“Yar”) for $1,500. ATF provided the CI with a vehicle equipped with
audio and video recordings devices to document the transaction.

       The CI parked the undercover ATF vehicle at the agreed upon meeting
location. When Tap and Yar arrived in their vehicle, they parked next to the CI, and
got into the CI’s vehicle. Tap and Yar informed the CI that they did not have the
firearms so they would have to drive to an apartment to get them from another person.
The CI took Tap and Yar to an apartment complex. Tap and Yar went inside the
complex and quickly returned, informing the CI that the individual was not there and
they would have to return later to get the guns. The CI drove Tap and Yar back to
their car and they parted ways.

       Sharron testified that although he did not know the CI, he had engaged in
previous drug transactions with Yar, including one the night before the robbery at
issue here during which Yar fronted Sharron $40–$60 worth of methamphetamine.


      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.

                                         -2-
A video found on Yar’s cell phone showed Tap and Yar stopping Sharron and
demanding money from Sharron for the fronted methamphetamine. When Sharron
told Tap and Yar that he did not have the money, Yar attempted to strike Sharron.
Tap and Yar then took Sharron’s cigarettes and left in their car. This encounter lasted
approximately two minutes and Sharron testified that afterwards he continued
walking down the street even though he feared for his life because he believed Tap
and Yar were carrying a firearm. Sharron told the jury that he did not ask for help and
did not call police because Yar knew where he lived.

        Sharron testified that approximately 45 minutes after this encounter with Tap
and Yar, he was standing outside the Park Avenue Towers in Omaha, Nebraska,
talking to an associate who lived there when Tap and Yar started hollering at him
again and pulled over in their car. Even though Sharron claimed to be in fear for his
safety because of Yar’s conduct less than an hour earlier, Sharron testified he
remained in public because he did not think Tap and Yar would come looking for him
again so soon. At Yar’s request, Sharron followed Yar to an area in the park across
from the Towers. Once at the end of the park trail, Sharron testified that Yar
repeatedly directed him to sit down. Yar demanded Sharron repay his debt. After
Sharron told Yar he would pay him later, Yar made a phone call. Sharron heard Yar
say, “I’m on my way, get ready, be ready.” Sharron did not know who Yar was
talking to, but when Yar hung up, Yar told Sharron that he “wanted [him] to do
something and he ain’t taking no for an answer.” According to Sharron, Yar told him
that if he did not follow his directions, Yar would shoot him. While Sharron did not
see a firearm, he believed Tap or Yar was carrying a firearm because “[i]t’s a fact”
that “between the both of them . . . they keep one.”

      Meanwhile, Tap or Yar had communicated with the CI and told the CI they
now had the firearms and were ready to move forward with the sale. The CI, along
with law enforcement conducting surveillance, returned to the same designated
meeting site and waited for Tap and Yar to arrive. Several blocks away, Sharron got

                                         -3-
into the backseat of Tap and Yar’s vehicle and Tap began driving. Yar told Sharron
“there [was] going to be a guy and he wanted [Sharron] to take the money” and to
“play it off like [Sharron was] robbing everybody” and to “take everybody’s cell
phone.” After the robbery, Sharron was to meet Tap and Yar at a store approximately
six or seven blocks from the robbery location.

      When Tap stopped the vehicle about 50 feet from the meeting location, Sharron
got out of the car and watched where Tap and Yar went by “peek[ing] around the
corner.” Once Tap and Yar were ensconced inside the car with the CI, Sharron,
carrying a black bag, walked up to the vehicle, got in, and sat next to Tap in the
backseat. Sharron concealed his hand in the black bag, mimicked having a firearm,
demanded money from the CI, and ordered only Tap and Yar to give him their cell
phones. Sharron threatened to shoot the CI if he did not give him money. Sharron
grabbed the $1,500 in ATF funds, took both Tap’s and Yar’s cell phones, and left the
area on foot. Tap and Yar got out of the ATF vehicle and drove away in their vehicle.
Law enforcement followed Sharron for a short distance but decided not to arrest
anyone on that day.

      Shortly after the robbery, Sharron reconnected with Tap and Yar and gave them
the money and the bag with their cell phones inside. Tap persuaded Yar to give
Sharron $200 for carrying out the robbery. Yar reminded Sharron that he still owed
the drug debt.

      At trial, Sharron testified that he had no intention of robbing anyone, but he felt
he had no choice but to follow Yar’s directions because he was afraid of being shot
by Tap or Yar. On cross-examination, Sharron admitted that he left out the details
about being threatened by Yar during a proffer interview in May 2019.

      Although the court declined to instruct the jury on the “voluntariness” of
Sharron’s actions when it refused to give a duress or coercion instruction, Sharron

                                          -4-
was permitted to argue his theory of defense during closing argument. Sharron’s
counsel argued intent and reiterated to the jury Sharron’s credible fear, explaining
that Sharron robbed the CI because he had been “take[n] over and threaten[ed]” and,
as a guy who has lived on the streets most of his life and who had been shot
previously, Sharron knows when someone “is talking business.” Sharron’s counsel
closed his argument by imploring the jury to find Sharron not guilty because Sharron
did not have the intent to commit the robbery since he “was put in an impossible
situation where a person in his state of mind, with his knowledge, had no reasonable
opportunities to escape.” The jury convicted Sharron and he now appeals, arguing
the court erroneously failed to instruct on duress and improperly restricted his ability
to argue duress to the jury.

II.   DISCUSSION

       The district court is obligated to instruct the jury on any recognized defense for
which sufficient evidence exists such that a reasonable jury could find in the
defendant’s favor. United States v. Diaz, 736 F.3d 1143, 1149–50 (8th Cir. 2013)
(quoting United States v. Shinn, 681 F.3d 924, 929 (8th Cir. 2012)). “We generally
review a district court’s refusal to provide a requested instruction for abuse of
discretion, but we review de novo whether a defendant produced enough evidence to
warrant an instruction on an affirmative defense.” United States v. Davis, 237 F.3d
942, 945 (8th Cir. 2001).

      Sharron proposed three jury instructions that are at issue on appeal. The first
one contained undisputed elements of the offense and added additional language
allowing the jurors to find Sharron not guilty if they found it was more likely true
than not true that Sharron acted under duress or was coerced at the time of the crime.
Def. Exh. 104. The second one defined coercion or duress in a manner similar to the
Eighth Circuit Model Jury Instructions. Def. Exh. 105; Eighth Circuit Model Crim.



                                          -5-
Jury Instr. § 9.02 (2017). The third request embodied a claim that Sharron was
entitled to a voluntariness instruction, which stated:

      A criminal must take the form of affirmative conduct such as robbery.
      However, in order for the act to be considered criminal, it must be
      voluntary. In order to constitute a voluntary act for which a person may
      be held criminally liable, the act must result from a person’s conscious
      choice.

Def. Exh. 106.

       According to the trial transcript, the proposed instructions were discussed first
during an informal jury instructions conference that was not reported. When the court
went on the record to address the jury instructions, it appears not all of the previous
discussion was made part of the record. For example, the court noted that it thought
defense counsel said his proposed instruction on voluntariness came from “various
sources,” which the court was unable to identify on the record. Regardless of the
source(s), the court found the instruction was simply another way of getting at
coercion, which it was not going to allow. The court determined that while it would
not strike any facts, it had doubts about whether the duress defense applied because
the evidence had not established an immediate threat but, at most, a future fear and
there were legal alternatives available to Sharron. The court declined to give any of
the three requested instructions.

      Because all of Sharron’s arguments center around the concept of duress, we
focus our analysis on that issue. Sharron bears the burden of proving the existence
of duress/coercion2 by a preponderance of the evidence. Dixon v. United States, 548

      2
        Although the government attempts to distinguish duress from coercion, we
have treated these defenses as interchangeable. See United States v. Ross, 969 F.3d
829, 843 (8th Cir. 2020) (listing elements for “duress or coercion”). The commentary
to the model criminal jury instructions also note courts have used duress and coercion

                                          -6-
U.S. 1, 15–17 (2006). In order to meet this burden, Sharron must show: (1) “an
unlawful and present, imminent, and impending threat of such a nature as to induce
a well-grounded apprehension of death or serious bodily injury;” (2) that he had not
recklessly or negligently placed himself in a situation making it probable that he
would be forced to commit a crime; (3) that he “had no reasonable, legal alternative
to violating the law;” and (4) a direct causal relationship which can be reasonably
anticipated between the commission of the criminal act and avoidance of the
threatened harm. United States v. Myles, 962 F.3d 384, 387 (8th Cir. 2020) (citing
United States v. Jankowski, 194 F.3d 878, 883 (8th Cir. 1999)).

      Sharron’s duress defense fails because he did not present sufficient evidence
to meet the required elements. “Duress requires more than a ‘generalized and
speculative fear’ of violence.” Id. at 388 (quoting United States v. Morales, 684 F.3d
749, 756 (8th Cir. 2012)). Sharron’s fear of violence was based on a mere assumption
that Tap or Yar had a firearm during the encounters right before and during the
robbery, and his belief that Yar might shoot him while he was sitting in the backseat
if he did not follow through with the robbery. If Sharron ran away without
committing the robbery, Sharron expressed a future fear of harm. He believed “the
man would have came looking for me. Like I said, they knew where I stayed at.”

       Sharron’s evidence amounts to a generalized and speculative fear of violence,
and is insufficient to demonstrate the requisite showing of a present, imminent, and
impending threat. See Ross, 969 F.3d at 844 (requiring “stronger” evidence that
defendant attempted to avoid participation and faced “a true imminent threat of death
or serious injury that compelled him to assist” in the criminal activity); Morales, 684
F.3d at 756 (coercion defense failed when defendant did not establish the immediacy
of the perceived threat but rather feared that in the future the threat might be acted


“interchangeably” and treat them as “synonymous.” Eighth Circuit Model Crim. Jury
Instr. § 9.02, Committee Comments.

                                         -7-
on). The district court did not err in declining to give Sharron’s proposed instructions
because Sharron failed to meet the first element for duress.

       Even if Sharron had established a fear that was immediate and well-founded,
his duress defense would still fail because he cannot show he had no reasonable, legal
alternative to engaging in the robbery. According to Sharron’s testimony, he was
dropped off by Tap and Yar approximately 50 feet from the meeting location. Once
Sharron got out of the car, Tap and Yar drove away to the meeting location. Sharron
was left alone behind a building. Yet, Sharron made no attempt to get away from Tap
and Yar, to seek help, or to alert authorities about the planned criminal activity that
was about to take place. See Myles, 962 F.3d at 388 (finding refusal to report threats
to police because of a lack of proof or fear of increased risk of retaliation does not
meet the “no reasonable, legal alternative” prong); United States v. Harper, 466 F.3d
634, 648 (8th Cir. 2006) (concluding coercion defense not met when there was
“nothing” preventing the defendant from informing law enforcement officials about
the alleged threats to the defendant’s life or disengaging in the criminal activity).

       Although the court ruled that Sharron was not entitled to his requested jury
instructions related to duress, during closing argument defense counsel argued,
without objection, that Sharron’s act of robbing the CI was not voluntary and Sharron
lacked the requisite intent to commit the crime. In particular, defense counsel argued
to the jury that the robbery was not intended by Sharron and only happened because
he had been taken over and threatened by Yar. Counsel tried to bolster Sharron’s
credibility by arguing that Sharron, as a man who has lived on the streets and who had
been shot previously, knows when to take a threat seriously. Defense counsel
described Sharron’s predicament to the jury as an “impossible situation where a
person in his state of mind, with his knowledge, had no reasonable opportunities to
escape.”




                                          -8-
        Upon our careful review of the record, we find that the court did not prohibit
Sharron from arguing his theory of defense. We further find no abuse of discretion
in the court’s rulings regarding the parameters of closing argument. See Morales, 684
F.3d at 758 (concluding the court did not abuse its discretion by allowing defense
counsel to argue the defendant’s actions were involuntary but prohibiting him from
arguing the actions were coerced).

III.   CONCLUSION

       We affirm the judgment of the district court.
                       ______________________________




                                         -9-